CAPIAS case to November term 1839. Sheriff returns "cepi corpus and bail bond," and continued on rule to show cause of bail by the first rule day in vacation.
The plaintiff filed an affidavit under this rule before the rule day, and then commenced an action on the bail bond to May term, 1840; at which term Mr. Booth asked the court to strike off the suit on the bail bond, because it was brought pending the rule to show cause of bail.
The Court said, the rule to show cause of bail by a day in vacation does not necessarily stay further proceedings until the next term. The practice is to discharge the rule as of course on filing the affidavit, unless the party obtaining the rule shall object to the sufficiency of the affidavit. This might be done before a judge in vacation as *Page 97 
well as before the court in session — as indeed the objection to the bail might be originally taken before a judge: but this has not heretofore been done; and, indeed, this question has not been raised before. Perhaps the best rule of practice would be to permit the plaintiff to sue the bail bond after affidavit filed on the rule to show cause of bail; but at his peril, if the sufficiency of the affidavit be objected to at the next term, and the objection succeed.
We will look into the affidavit and hear what objections may be made to it.
The affidavit was in an action of slander, and swore positively to words imputing a crime, c., and the court held the defendant to bail; reducing it however, from one thousand, to three hundred dollars.